Citation Nr: 1717486	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  15-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for kidney cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina for accrued benefits and substitution purposes.

2.  Entitlement to service connection for adrenal gland cancer for accrued benefits and substitution purposes.

3.  Entitlement to service connection for lung cancer for accrued benefits and substitution purposes.

4.  Entitlement to service connection for cancer of the ureter tube with ureteral fistula for accrued benefits and substitution purposes.

5.  Entitlement to service connection for chronic kidney disease and gross hematuria for accrued benefits and substitution purposes.

6.  Entitlement to service connection for colonic polyps with obstructive bowel disorder for accrued benefits and substitution purposes.

7.  Entitlement to service connection for diabetes mellitus for accrued benefits and substitution purposes.

8.  Entitlement to service connection for gastroesophageal reflux disease (GERD) for accrued benefits and substitution purposes.

9.  Entitlement to service connection for heart disease, to include congestive heart failure for accrued benefits and substitution purposes.

10.  Entitlement to service connection for hypertension for accrued benefits and substitution purposes.

11.  Entitlement to service connection for leukocytosis for accrued benefits and substitution purposes.

12.  Entitlement to service connection for obesity for accrued benefits and substitution purposes.

13.  Entitlement to special monthly compensation based on the need for aid and attendance for accrued benefits and substitution purposes.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for accrued benefits and substitution purposes.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, appellant, and M.P.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) from March 2014 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On May 18, 2015, the Veteran testified at a hearing before a Veterans Law Judge, via videoconferencing.  The appellant and a witness also provided testimony at the May 2015 hearing.  A transcript of that hearing has been associated with the Veteran's VBMS file.  Since the time of the hearing, the Veterans Law Judge who presided at the hearing is no longer employed at the Board.  Correspondence received from the substituted appellant's attorney in March 2017 notes that she does not want another Board hearing.

The Board remanded the claim in June 2015.  Unfortunately, the Veteran died in July 2015, during the course of the appeal.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing these claims to completion, and that status was granted by the AOJ pursuant to 38 U.S.C.A. § 5121A.  Accordingly, as noted, the appellant has been substituted as the claimant for the purpose of the claims pending at the date of the Veteran's death.  Id.  Claims pending at the time of the Veteran's death include the issues listed on the title page of this decision, as well as a claim of service connection for brain cancer, which was denied by the RO in April 2015.  The Board notes that the Veteran had filed a notice of disagreement with that denial in May 2015.  In June 2015 correspondence, it was noted that the post-decision review process had begun on this matter in an attempt to resolve the matter.  A statement of the case was provided dated, April 3, 2017.  As the appellant has 60 days from the date of this letter to appeal, the Board finds that the issue of service connection for brain cancer is not yet ripe for appellate review.

In August 2015, the Board denied the appellant's claim.  The appellant remanded the Board's decision, and pursuant to an August 2016 joint motion for partial remand, the U.S. Court of Appeals for Veterans Claims vacated the Board's decision, only insofar as it denied service connection for kidney cancer due to exposure to contaminated water at Camp Lejeune, North Carolina, and service connection for adrenal gland cancer, lung cancer, cancer of the ureter tube with urethra fistula, chronic kidney disease and gross hematuria, colonic polyps with obstructive bowel disorder, diabetes mellitus (DM), gastroesophageal reflux disease (GERD), heart disease to include congestive heart failure, hypertension, leukocytosis, and obesity all as secondary to kidney cancer, and entitlement to special monthly compensation based on the need for aid and attendance (SMC), and a TDIU.  The case is now returned for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for adrenal gland cancer, lung cancer, cancer of the ureter tube, chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and/or obesity, all secondary to kidney cancer, as well as entitlement to SMC based on the need for aid and attendance, and TDIU addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's kidney cancer is presumably related to his exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The criteria for service connection for kidney cancer have been met. 38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

During his May 2015 hearing, the Veteran clarified that he was seeking service connection for kidney cancer directly related to his exposure to contaminated water while stationed at Camp Lejeune.  He further indicated his belief his other diagnosed cancers, as well as his chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and obesity, are all secondary to his claimed kidney cancer.  In essence, the Veteran was arguing that as a result of his exposure to contaminated water at Camp Lejeune led to the development of kidney cancer and had the "snowball effect" of causing or contributing to myriad health problems.  Notably, the Veteran does not contend, nor does the evidence so indicate, that any claimed disability other than his kidney cancer is directly related to service.  The Veteran similarly has proffered no theory of service connection for kidney cancer except as due to exposure to contaminated water at Camp Lejeune.  In addition, the August 2016 joint motion for partial remand specifically limited the theory of entitlement to service connection for kidney cancer on the basis of exposure to contaminated water at Camp Lejeune, and the remaining claims as secondary to kidney cancer.  As such, the Board's analysis of the Veteran's claims will be limited to the theories advanced by the Veteran.  See Robinson v. Mansfield, 21 Vet. App. 545, 552-56 (2008) (concluding "that the Board is not required sua sponte to raise and reject 'all possible' theories of entitlement in order to render a valid opinion" and "commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009) (stating that "[w]here a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory").

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

With regard to the Veteran's specific theory of entitlement to service connection for kidney cancer, the Veteran's service personnel records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs) and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987, which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride." 78 Fed. Reg. 55,671 , 55, 672 (Sept. 11, 2013). 78 Fed. Reg. 55,671 , 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011). Accordingly, the Veteran's potential in-service exposure PCE, TCE, benzene, and vinyl chloride is not at issue in this case. 

Rather, the central issue in this case is whether the Veteran's kidney cancer, diagnosed in 2007, is etiologically related to that exposure.

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on date.  They do not apply retroactively to claims previously adjudicated.  Although the Board adjudicated this claim in August 2015, given that the Board's decision was vacated and remanded by the U.S. Court of Appeals for Veterans Claims, it is not considered a final decision.  Thus, this matter is still pending and the amended regulations apply to the appellant's claim. 

Amended 38 C.F.R. §§ 3.307 and 3.309 establish presumptive service connection for Veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases:
 
	Adult leukemia
	Aplastic anemia and other myelodysplastic syndromes
	Bladder cancer
	Kidney cancer
	Liver cancer
	Multiple myeloma
	Non-Hodgkin's lymphoma, and
	Parkinson's disease.

In addition, the amendments establish a presumption that these individuals were disabled during the relevant period of service, thus establishing active military service for benefit purposes.  This amendment implements a decision by the Secretary of Veterans Affairs that service connection on a presumptive basis is warranted for claimants who served at Camp Lejeune and later develop certain diseases.  

The record shows that the Veteran served in Camp Lejeune for approximately 90 days during his service from April 1975 to June 1976.  See, e.g,, May 2015 VA Administrative Decision, Compensation and Pension Service Director.  He was diagnosed as having kidney cancer in 2007.  There have been numerous medical examinations and opinions provided in this case, both favorable and unfavorable to his claim, as to whether the Veteran's kidney cancer is related to his exposure to contaminated water at Camp Lejeune.  Given the amendments to 38 C.F.R. §§ 3.307, 3.309, however, the Veteran's kidney cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune during his military service.  

For this reason, service connection for kidney cancer is warranted. 

The appellant's service connection claim for kidney cancer has been considered with respect to VA's duty to notify and assist.  Given the favorable outcome noted below, no conceivable prejudice to the appellant could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 


ORDER

Entitlement to service connection for kidney cancer claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina for accrued benefits and substitution purposes is granted.


REMAND

In light of the grant of service connection for kidney cancer in this decision, additional development is warranted to determine whether the adrenal gland cancer, lung cancer, cancer of the ureter tube with ureteral fistula, chronic kidney disease and gross hematuria, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, to include congestive heart failure, hypertension, leukocytosis, and obesity are secondarily related to kidney cancer, as claimed by the Veteran (and appellant).

The issues of entitlement to SMC based on the need for aid and attendance and TDIU are inextricably intertwined with the other matters on appeal and resolution of these matters is deferred pending resolution of the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to identify any additional, relevant treatment the Veteran received prior to his death for his adrenal gland cancer, lung cancer, cancer of the ureter tube with ureteral fistula, chronic kidney disease and gross hematuria, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, to include congestive heart failure, hypertension, leukocytosis, and obesity.  Make reasonable efforts to obtain any records identified and notify the appellant of any negative responses and what further steps VA will make concerning his claim.

2.  Thereafter, make arrangements for medical opinions to be provided by clinician(s) of relevant experience, if feasible, to determine the etiologies of the Veteran's adrenal gland cancer, lung cancer, cancer of the ureter tube with ureteral fistula, chronic kidney disease and gross hematuria, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, to include congestive heart failure, hypertension, leukocytosis, and obesity.  The VBMS file and a copy of this Remand should be provided and reviewed in conjunction with the opinions provided.  

The VA clinician(s) then should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the adrenal gland cancer, lung cancer, cancer of the ureter tube with ureteral fistula, chronic kidney disease and gross hematuria, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, to include congestive heart failure, hypertension, leukocytosis, and/ or obesity was caused or aggravated by the kidney cancer.  

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease.

The clinician(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the clinician(s) cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

The clinician(s) should note that an opinion that a disorder "is not caused by or a result of" another disorder does not address the issue of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

3.  Readjudicate the remaining claim of entitlement to service connection for adrenal gland cancer, lung cancer, cancer of the ureter tube, chronic kidney disease, colonic polyps with obstructive bowel disorder, diabetes mellitus, GERD, heart disease, hypertension, leukocytosis, and/or obesity, all secondary to kidney cancer, as well as entitlement to SMC based on the need for aid and attendance, and TDIU with consideration of all relevant evidence submitted since the June 2015 supplemental statement of the case.  If any benefits remains denied, issue the appellant and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


